Fourth Court of Appeals
                                  San Antonio, Texas
                                         April 1, 2019

                                     No. 04-18-00498-CV

                     MWM HELOTES RANCH, LTD. and Myfe Moore,
                                  Appellants

                                               v.

 John H. WHITE JR., Individually; John H. White III, Individually; John H. White Jr., John H.
   White III, and Molly C. White, in their capacities as Co-Trustees of the 1983 John H. White
  Long-Term Trust F/B/O John H. White Jr., and of the 1976B Partnership Trust; TCW Helotes
                                 Ranch Ltd; and Tuleta White,
                                            Appellees

                  From the 73rd Judicial District Court, Bexar County, Texas
                                Trial Court No. 2018CI11563
                        Honorable David A. Canales, Judge Presiding


                                        ORDER

       After Appellants and Appellees filed their briefs, on March 12, 2019, Appellants filed a
motion for leave to amend and supplement Appellants’ brief.
       On March 21, 2019, the John White Appellees filed their objections and response to
Appellants’ motion for leave.
         Having considered the motion and response, we DENY Appellants’ motion for leave to
file an amended brief. See TEX. R. APP. P. 38.7; 4TH TEX. APP. (SAN ANTONIO) LOC. R. 8.4.
        Appellants’ reply brief is due within twenty days of the date of this order. See TEX. R.
APP. P. 38.6(c).




                                                    _________________________________
                                                    Patricia O. Alvarez, Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 1st day of April, 2019.



                                              ___________________________________
                                              KEITH E. HOTTLE,
                                              Clerk of Court